Broyles, C. J.
1. “A démurrer to the original' petition does not cover the petition after it has been materially amended. Powell v. Cheshire, 70 Ga. 357 (2 b) (48 Am. R. 572). If the demurrer is still relied on, it should be renewed or insisted upon after the amendment has been allowed.” General Accident &c. Cor. v. Way, 20 Ga. App. 106 (2) (92 S. E. 650). In the instant case the demurrers to the original petition were not renewed or insisted on after the petition was amended materially; and after allowance of the amendment. the judge passed an order overruling the demurrers to the original petition only. Since the demurrers were not renewed to the amended petition, and therefore could not cover it, the overruling of the demurrers affords no reason for reversal of the judgment. The fact that the judge in overruling the demurrers considered them as covering the amended petition is immaterial. Where the order is proper and legally justified for a reason other than that assigned, the judgment will be affirmed. See Doe v. Roe, 20 Ga. 689 (3) (65 Am. D. 639); Gillespie v. Macon, 19 Ga. App. 1, 2 (90 S. E. 970), and cit.
*2092. This was a petition for disbarment. After the demurrers, general and special, to the original petition were overruled, evidence was introduced, and the court passed an order disbarring the defendant. In the bill of exceptions that judgment is excepted to solely on the ground that the alleged antecedent error of the court in overruling the demurrers was controlling and affected the final judgment. Since it is held in the preceding note that the overruling of the demurrers was not error, there is no merit in the exception to the final judgment.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.